Citation Nr: 1112339	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-26 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation currently assigned for diabetes mellitus with erectile dysfunction and mild proteinuria.  

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus.  

3.  Entitlement to an effective date earlier than December 4, 2003, for the grant of service connection for peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1972 and from September 1977 to October 1981, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Cheyenne, Wyoming, Regional Office (RO) that denied an evaluation in excess of 20 percent for diabetes mellitus, and granted service connection for peripheral neuropathy of the right lower extremity secondary to diabetes mellitus, effective December 4, 2003.  

The Veteran's claims for higher ratings are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran did not submit a claim, either formal or informal, for service connection for diabetes mellitus until September 2, 2003, and the earliest medical evidence showing a diagnosis of peripheral neuropathy of the right lower extremity is dated December 3, 2003.


CONCLUSION OF LAW

Entitlement to an effective date prior to December 3, 2003, for the grant of service connection for peripheral neuropathy of the right lower extremity is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's peripheral neuropathy of the right lower extremity claim arises from his disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As to VA's duty to assist, the Veteran asserts that an earlier effective date is warranted based on the effective date assigned for his diabetes mellitus, which was based on the date of his claim.  Moreover, he does not report the existence of any pertinent, outstanding evidence that should be associated with the claims folder.  The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

The basic facts are not in dispute.  As the RO noted, the Veteran's initial application for service connection for diabetes mellitus was filed with VA on September 2, 2003, and indeed, the Veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection and a 20 percent evaluation for the Veteran's diabetes mellitus effective the date of his original claim of service connection.  Because the peripheral neuropathy is a manifestation of his diabetes mellitus, it is rated as part of the original claim.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Because there is no medical evidence showing that the Veteran had peripheral neuropathy of the right lower extremity prior to December 4, 2003, VA is precluded, as a matter of law, from granting an effective date prior to December 4, 2003, for service connection for peripheral neuropathy of the right lower extremity.  In short, the RO assigned the earliest date showing that he had a neurological disability of the lower extremity associated with his diabetes.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  


ORDER

An effective date earlier than December 4, 2003 for the assignment of a separation evaluation for peripheral neuropathy of the right lower extremity is denied.  


REMAND

The Veteran notes that the most recent VA examination of the Veteran's diabetes was in May 2006, nearly five years ago, and asserts that given the "insidious nature" of diabetes and its secondary conditions, it was plausible that the disabilities had worsened since that examination.  He also maintains that a decision at the present time would be based on "stale medical evidence" and requested that the Veteran be afforded current examination.  In light of the Veteran's contentions and the state of the record, the Board finds that after any pertinent outstanding records are associated with the claims folder he should be afforded a contemporaneous VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify all health care providers who have treated him for his diabetes mellitus and right lower extremity peripheral neuropathy since 2006.  The AMC should then attempt to obtain records from all identified sources, including any VA treatment reports not already of record.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file, and he and his representative should be so notified.  

2.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent, severity and manifestations of his diabetes mellitus.  All indicated tests are to be performed.  The claims folder must be made available and reviewed by the examiner.  The examiner must state whether the Veteran's diabetes mellitus requires restricted diet and regulations of activities; and whether it involves episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalization per year or twice a month visits to a diabetic care provider.  The examiner should also indicate the number of daily injections of insulin.  

Further, the examiner should also discuss the nature and severity of any right or left-sided upper or lower extremity neuropathy found to be present.  

The examiner must also state whether the Veteran has other residuals or manifestation of his diabetes mellitus, to include diabetic retinopathy and erectile dysfunction.  

All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


